January 14, 1932. The opinion of the Court was delivered by
The American Bank  Trust Company, of Columbia, closed its doors in June, 1926, and in the above-entitled cause of Rice v. City of Columbia, Hon. Jas. E. Peurifoy was appointed its receiver.
This action was brought by him, as receiver, in March, 1928, against the above-named appellant, Continental Finance Company, seeking instructions as to the payment of a claim filed by that company with him.
The Court was asked to determine whether or not the finance company was entitled to have its claim under four certificates of deposit declared a trust or preferred claim against the assets of the insolvent bank. His Honor, Circuit Judge Ramage, heard the case upon an agreed statement of facts and affidavits and filed his decree denying the preference. From that decree comes this appeal.
We have given careful consideration to the questions presented by appellant's exceptions. Judge Ramage, in his elabrate and well-considered decree, passed adversely upon the same questions presented by these exceptions. His findings of fact and conclusions of law are satisfactory to this Court. The decree will be reported.
It is the judgment of this Court, therefore, that the order and judgment appealed from be affirmed.
MESSRS. JUSTICES STABLER and CARTER concur.
MR. JUSTICE COTHRAN dissents.
MR. CHIEF JUSTICE BLEASE disqualified.